[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
On January 25, 1993, the court entered a deficiency judgment in the amount of $29,695.21. The court found the subject property fair market value of $123,000.00. CT Page 3855
The defendant, Darryl Bolton, wrote to the clerk claiming he had no notice of the hearing on the deficiency judgment and therefore was "unable to produce an appraisel (sic) . . . to show that this property . . . is worth much more than the Citizen Bank appraisel (sic) and therefore a deficiency is not appropriate."
The defendant has failed to carry the burden of proof on whether he was entitled to a new evidentiary hearing or that the court's January 25, 1993 finding of the fair market value of $123,000.00 was inappropriate.
The deficiency judgment of January 25, 1993 shall stand and the amounts of $500.00 for additional appraisal fee and $600.00 for an addition attorney's fee shall be added.
PARKER, J.